DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendment was given in an interview with the Applicant’s representative, Natalie S. Richer (Reg. No. 58,545) on February 3, 2022.
Claims 1, 3, 15, and 21 have been amended by the Applicant, and claims 20 and 22,
have been canceled by the Applicant. 
The following Examiner’s amendment is listed below:

                                                                  Claims
1.	(Currently Amended) A device, comprising:
memory; and
one or more processors in communication with the memory, the one or more processors configured to:

package, by the authentication process, the data representative of user credentials with a device identification assigned to the computing device and an indication that the user credentials correspond to the application, wherein packaging comprises packaging the user credentials with the device identification and an indication that the user credentials correspond to the application, the device identification being hidden from the application and only known to the computing device, authentication process, and authentication server;
output for transmission, by the authentication process and to the authentication server, an authentication request containing the packaged user credentials and device identification;
receive, by the authentication process and from the authentication server, an indication of authentication of the user credentials, wherein the indication is one of success or failure in authenticating; 
forward the received indication from the authentication process to the application; and
when the indication is one of failure, output a prompt providing an opportunity to establish the device identification as an alias for a second device identification for a second device; and
again output for transmission, by the authentication process and to the authentication server, the authentication request containing the packaged user credentials and device identification after the device identification is established as the alias for the second device identification.

3. 	(Currently Amended) A method comprising:
receiving, by an authentication process executing on a computing device, data representative of user credentials corresponding to an application, wherein the authentication process is isolated from the application;
packaging, by the authentication process, the data representative of user credentials with a device identification assigned to the computing device, wherein packaging comprises packaging the user credentials with the device identification and an application indication that the user credentials correspond to the application, wherein the device identification is only known to the computing device, authentication process, and authentication server, and is hidden from the application;
outputting for transmission, by the authentication process and to an authentication server, an authentication request containing the packaged user credentials and device identification; and
receiving, by the authentication process and from the authentication server, and in response to the authentication request, an authentication indication of authentication of the user credentials, wherein the indication is one of success or failure in authenticating; 
when the indication is one of failure, outputting a prompt providing an opportunity to establish the device identification as an alias for a second device identification for a second device; and
again outputting for transmission, by the authentication process and to the authentication server, the authentication request containing the packaged user credentials and device identification after the device identification is established as the alias for the second device identification.
15. 	(Currently Amended) A non-transitory computer readable medium having stored thereon computer program code that, when executed by a processor on a computing device, instructs the processor to implement an authentication process comprising:
receiving, from an application executing on the computing device, data representative of user credentials corresponding to the application, the authentication process being isolated from the application;
packaging the data representative of user credentials with a device identification assigned to the computing device, wherein packaging comprises packaging the user credentials with the device identification and an application indication that the user credentials correspond to the application wherein the device identification is only known to the computing device, authentication process, and authentication server, and is hidden from the application;
outputting for transmission, to an authentication server, an authentication request containing the packaged user credentials and device identification; 
receiving, from the authentication server, an authentication indication of authentication of the user credentials, wherein the indication is one of success or failure in authenticating; 
when the indication is one of failure, outputting a prompt providing an opportunity to establish the device identification as an alias for a second device identification for a second device; and
again outputting for transmission, by the authentication process and to the authentication server, the authentication request containing the packaged user credentials and device identification after the device identification is established as the alias for the second device identification.

20. 	(Canceled)

21.	(Currently Amended) The device of claim 1, wherein an indication of success of authentication includes one of a match or already registered, and wherein an indication of failure of authentication includes one of a mismatch or unregistered.

22.	(Canceled) 

                      Examiner’s Statement of Reasons for Allowance

Claims 1-3, 5-6, 8-15, 17-19, and 21 are allowable.
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to the user device, and the authentication process
requests a secured connection with the authentication server. The authentication server establishes the secured connection with the authentication process. The authentication process requests a device ID from the authentication server, and the authentication server provides the device ID to the authentication process.  A user of the user device may attempt to
register with an application.  The application receives registration credentials for the user and submits a registration request to the authentication process. The authentication process packages the credentials with the device ID, and submits a registration request to the authentication server. The authentication process may package the credentials with the device ID using a particularized data format. The authentication server attempts to store the credentials in relation to the device ID and sends an appropriate registration response to the authentication process.  The authentication server sends a success if the authentication server successfully stores the 
The prior art of Kumar et al. (2013/0104219) discloses network applications can provide network security without containing any security code or otherwise verifying the authenticity of each request that they receive for service. Instead, a single, centralized network authentication system can be placed between the network applications and all devices requesting for services from them. The authenticity of each request for service can then be verified by the centralized network authentication system before the request is passed to the network application to which it is directed. Responses from the network applications may also be channeled back to the systems that made the requests through the centralized network authentication system.  
The prior art of Kumar et al. (2013/0104219) does not disclose or suggest, “the authentication process being isolated from the application;
the device identification being hidden from the application and only known to the computing device, authentication process, and authentication server;
output for transmission, by the authentication process and to the authentication server, an authentication request containing the packaged user credentials and device identification;
when the indication is one of failure, output a prompt providing an opportunity to establish the device identification as an alias for a second device identification for a second device; and
again output for transmission, by the authentication process and to the authentication server, the authentication request containing the packaged user credentials and device identification after the device identification is established as the alias for the second device identification”
The prior art of Nakayama et al. (2005/0049934) discloses the alias ID is changed under the service provider can perform processing wherein in the event that the user performs processing for registration of the STB which stores the alias ID following the service provider changing the corresponding alias ID stored in the service provider, the registration is not permitted. Furthermore, the alias ID is changed and accordingly, the service provider can provide the changed alias ID to other devices, thereby assigning a device ID to each device without generating useless device IDs.  
The prior art of Nakayama et al. (2005/0049934) does not disclose or suggest, “the authentication process being isolated from the application; the device identification being hidden from the application and only known to the computing device, authentication process, and authentication server; output for transmission, by the authentication process and to the authentication server, an authentication request containing the packaged user credentials and device identification; when the indication is one of failure, output a prompt providing an opportunity to establish the device identification as an alias for a second device identification for a second device; and again output for transmission, by the authentication process and to the authentication server, the authentication request containing the packaged user credentials and device identification after the device identification is established as the alias for the second device identification”.
The non-patent literature A. Lakshminarayanan et al. (Title: Practical Device Association Protocols for Wireless Enabled Personal Devices) teaches each device maintains a lookup table of dynamic aliases that gets updated with every new connection. Since wireless messages can be lost either because the transmitting medium became noisy or the recipient devices failed or moved out of range, a scheme where only one dynamic alias is generated for each fresh 
The NPL A. Lakshminarayanan et al. (Title: Practical Device Association Protocols for Wireless Enabled Personal Devices) does not teach or suggest, “the authentication process being isolated from the application; the device identification being hidden from the application and only known to the computing device, authentication process, and authentication server; output for transmission, by the authentication process and to the authentication server, an authentication request containing the packaged user credentials and device identification; when the indication is one of failure, output a prompt providing an opportunity to establish the device identification as an alias for a second device identification for a second device; and again output for transmission, by the authentication process and to the authentication server, the authentication request containing the packaged user credentials and device identification after the device identification is established as the alias for the second device identification”.

Therefore the claims are allowable over the cited prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




2/4/2022
/JJ/
AU 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439